DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOSEPH GALBO,
                              Appellant,

                                    v.

          FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                         Appellee.

                              No. 4D19-3078

                               [May 7, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Judge; L.T. Case No. 502018CA005347.

  Joseph Galbo, Boca Raton, pro se.

  Christopher P. Hahn of Maurice Wutscher LLP, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.